 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   DAVID ROBERTS,                                 Case No. 1:19-cv-00091-EPG (PC)
11
                   Plaintiff,                       ORDER DENYING MOTION FOR COURT
12                                                  TO STOP COLLECTING PARTIAL
           v.                                       FILLING FEE
13
                                                    (ECF No. 14)
     STEPHEN HENDERSON, et al.,
14
                  Defendants.
15

16
             David Roberts (“Plaintiff”), a prisoner in the custody of the California Department of
17
     Corrections and Rehabilitation, is proceeding pro se and in forma pauperis in this civil rights
18
     action pursuant to 42 U.S.C. § 1983. Plaintiff commenced this action on January 22, 2019.
19
     (ECF No. 1.) Plaintiff also filed a prior civil rights action, Roberts v. Huckleberry, No. 1:18-cv-
20
     01237-SAB, on August 17, 2018.
21
             On February 28, 2019, Plaintiff filed a motion requesting that the court cease collecting
22
     from his prisoner trust account the partial payment of the filing fee for Roberts v. Huckleberry.
23
     (ECF No. 14.) Plaintiff states that Roberts v. Huckleberry is an old case, and the collection of
24
     funds from his prisoner trust account has left him with only $13.00 per month to buy food and
25
     hygiene products from the prison’s canteen. Plaintiff further states, “If I can’t take care of this
26
     ‘matter,’ then I can’t even ‘survive’ to ‘live,’ and I will probally [sic] ‘kill’ myself.”
27
             While the Court is sympathetic to Plaintiff’s circumstance, Plaintiff’s motion must be
28

                                                       1
 1   denied. Initially, Plaintiff must file any motion concerning Roberts v. Huckleberry under case
 2   number 1:18-cv-01237-SAB. A review of the court’s records reveals that Roberts v.
 3   Huckleberry is still pending, and on November 19, 2018, Plaintiff filed a fourth amended
 4   complaint that is awaiting screening pursuant to 28 U.S.C. §§ 1915 and 1915A.
 5          Plaintiff must also pay the filing fee for commencing an action in this court. Pursuant to
 6   28 U.S.C. § 1915(b)(1):
 7                  [I]f a prisoner brings a civil action or files an appeal in forma
                    pauperis, the prisoner shall be required to pay the full amount of a
 8                  filing fee. The court shall assess and, when funds exist, collect, as a
 9                  partial payment of any court fees required by law, an initial partial
                    filing fee of 20 percent of the greater of— (A) the average monthly
10                  deposits to the prisoner’s account; or (B) the average monthly
                    balance in the prisoner’s account for the 6-month period
11                  immediately preceding the filing of the complaint or notice of
                    appeal.
12

13   As explained in the Order Granting Application to Proceed In Forma Pauperis and Order

14   Directing Payment of Inmate Filing Fee by California Department of Corrections:

15                  Plaintiff is obligated to pay the statutory filing fee of $350.00 for
                    this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make
16                  monthly payments in the amount of twenty percent of the
                    proceeding month's income credited to plaintiff's trust account. The
17
                    California Department of Corrections is required to send to the Clerk
18                  of the Court payments from plaintiff's account each time the amount
                    in the account exceeds $10.00, until the statutory filing fee is paid
19                  in full. 28 U.S.C. § 1915(b)(2).
20
     Roberts v. Huckleberry, No. 1:18-cv-01237-SAB, ECF No. 17. All prisoners proceeding in
21
     forma pauperis are required to pay the filing fee. Plaintiff is not exempt from this requirement.
22
            Furthermore, Plaintiff does not describe a circumstance that would warrant judicial
23
     intervention. Plaintiff does not state that more than twenty percent of his monthly income has
24
     been deducted from his trust account in contravention of § 1915(b). Plaintiff also does not state
25
     that prison officials have deprived him of food or other necessities in violation of the Eighth
26
     Amendment. See Farmer v. Brennan, 511 U.S. 825, 832 (1994) (“The Constitution ‘does not
27
     mandate comfortable prisons . . . but neither does it permit inhumane ones . . . . The [Eighth]
28

                                                      2
 1   Amendment also imposes duties on [prison] officials, who must provide humane conditions of
 2   confinement; prison officials must ensure that inmates receive adequate food, clothing, shelter,
 3   and medical care, and must “take reasonable measures to guarantee the safety of the inmates . .
 4   .’” (citations omitted)). The court must, therefore, decline to grant the requested relief.
 5             Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion (ECF No. 14) is
 6   denied.
 7
     IT IS SO ORDERED.
 8

 9      Dated:      March 4, 2019                                /s/
10                                                        UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
